Citation Nr: 9922466	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  93-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than May 6, 1995 
for the assignment of a 100 percent disability rating for 
Meniere's disease.

2. Entitlement to special monthly compensation on the basis 
of need for aid and attendance.

3.  Entitlement to an increased evaluation for interstitial 
keratitis, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from July 1950 to June 1954 and 
from August 1954 to April 1963.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).   

In December 1994, the Board remanded the appellant's claims 
of entitlement to increased evaluations for Meniere's 
disease, then evaluated as 60 percent disabling and for 
interstital keratitis, and increased evaluations for otitis 
media with bilateral hearing loss and entitlement to special 
monthly compensation under 38 U.S.C.A § 1114(k).  

By decision dated in April 1996, the Board denied entitlement 
to an increased disability evaluation for Meniere's disease 
and for interstitial keratitis, rated 60 percent and 30 
percent, respectively and further denied entitlement to 
special monthly compensation under the provisions of 38 
U.S.C.A § 1114(k).  As to the benefits denied, an appeal 
followed to the United States Court of Veterans Appeals 
(presently, the United States Court of Appeals for Veterans 
Claims and hereafter, "Court").  

On August 7, 1997, pursuant to a joint motion by the parties, 
the Court remanded the appellant's claims relative to an 
increased evaluation for Meniere's disease and for 
interstitial keratitis.  The appeal as to the remaining 
issues was dismissed.     

In April 1998, the Board remanded the appellant's claims for 
further development of the record.  Following completion of 
the directed development, a 100 percent disability evaluation 
was assigned for Meniere's syndrome by rating decision dated 
in November 1998.  In establishing the effective date of May 
6, 1995, the RO found that the appellant's symptoms had been 
factually ascertained to have then been demonstrated of such 
severity during a contemporaneous VA examination.  

The November 1998 rating decision also granted special 
monthly compensation under the provisions of 38 U.S.C.A § 
1114(s) and 38 C.F.R. § 3.350(i), on the basis that the 
appellant was then awarded a single service-connected 
disability rated as 100 percent and additional service-
connected disabilities independently ratable at 60 percent.  
The effective date for the special monthly compensation was 
established as May 6, 1995.    

By correspondence received in December 1998, the appellant 
sought an earlier effective date for the assignment of the 
100 percent disability evaluation.  He argued that the 
effective date for the 100 percent evaluation should be 
established as of December 1970.  Following the RO's denial 
of the establishment of an earlier effective date, the 
appellant filed a notice of disagreement in March 1999.  

By separate correspondence received in December 1998, the 
appellant argued that he should be entitled to special 
monthly compensation on the basis of need for aid and 
attendance under the provisions of 38 C.F.R. §§ 3.351(b), (c) 
and 38 C.F.R. § 3.352.  Upon the RO's denial of this benefit, 
the appellant also included this issue for appellate 
consideration through his March 1999 notice of disagreement.  
Following the issuance of a statement of the case in April 
1999, the case was forwarded to the Board for appellate 
review.

The issues of entitlement to special monthly compensation on 
the basis of need for aid and attendance and entitlement to 
an increased evaluation for interstitial keratitis are 
discussed further in the remand portion of this decision.


FINDINGS OF FACT

1. The facts of record demonstrate that as of August 20, 
1990, daily vertigo, deafness, balance problems likely 
characterized Meniere's disease, and gait disturbances.  

2. The appellant's application for an increased rating for 
Meniere's disease was received by the RO on August 20, 
1991.


CONCLUSION OF LAW

The criteria for an effective date of August 20, 1990 for the 
award of a 100 percent schedular rating for Meniere's disease 
have been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an effective date earlier than May 6, 1995 
for the assignment of a 100 percent disability rating for 
Meniere's disease

The appellant seeks an effective date earlier than May 1995 
for the assignment of a 100 percent disability rating for 
Meniere's disease.  He argues that because the severity of 
the symptoms of the disorder have remained constant since he 
was diagnosed to have the disorder in October 1970, the 100 
percent rating should be effective retroactive to that time.  
Alternatively, he argues that the effective date of the 100 
percent rating should be effective as of the date he sought 
an increased rating for the disorder, or August 1991.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application.  38 
U.S.C.A. § 5110(a).  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual background

The appellant's claim for increased ratings arose by 
correspondence received in August 1991.  

In support of his claim, the appellant submitted a copy of a 
September 1983 letter authored by J.W.T., M.D.  The physician 
reported that he had treated the appellant for Meniere's 
disease which began in the right ear and which resulted in a 
labyrinthectomy in 1970.  He reported that the appellant had 
continuing difficulty with vertigo, gait disturbance and 
recurrent severe attacks of nausea and vomiting.  Dr. T. 
further stated that previous evaluations to ascertain the 
presence of any treatable conditions that could be 
aggravating the Meniere's disease had not been productive and 
that the appellant had not responded well to medication.  The 
physician reported that the appellant had difficulty with 
gait; that he tended to walk with a wide based gait and that 
he had difficulty with rapid movements with a tendency to 
fall to the side whenever he turned quickly.  Dr. T. stated 
that the appellant had Meniere's disease of the left ear, and 
that the appellant was "disabled because of it."  

In a June 1983 statement, G.E.N., M.D., reported that the 
right ear labyrinthectomy in 1970 had rendered the 
appellant's right ear "dead," and that the appellant still 
had dizziness, tinnitus, and persistent vertigo resulting in 
a stagger of the appellant's gait.  Dr. N. reported that the 
appellant had been fitted with a hearing aid.    

The appellant underwent a VA physical examination in June 
1992.  The appellant reported daily episodes of vertigo but 
without syncope since the previously mentioned surgery.  He 
also reported "problems" with his balance when he did not 
have visual cues.  The appellant reported tinnitus in both 
ears.  Test results were summarized as indicative of a total 
loss of hearing of the right ear, and moderate to severe 
sensorineural hearing loss of the left ear.  

Identical affidavits from L.K.S., E.R.K., S.W.R., H.W.K. 
reflect the makers' observation that as of September 1992, 
the appellant had balance problems while trying to walk and 
that he was subject to staggering and falling.  The affiants 
further observed that the appellant was in need of assistance 
when trying to balance himself and walk at night.  

In May 1993, the examiner submitted an addendum to the June 
1992 ear examination. It was indicated that the appellant had 
difficulty with balance and needed visual cues in order to 
maintain his balance.  It was further commented that it was 
quite possible that the appellant continued to have Meniere's 
syndrome with involvement of the left ear, and that it was 
possible that the Meniere's syndrome was affecting the left 
vestibular system resulting in loss of balance.
  
The appellant underwent a VA audiological examination in May 
1995.  He reported that he had severe problems with 
disequilibrium.  He used a cane to walk and still had 
difficulty with maintaining his balance.  He relied heavily 
on visual cues.  He reported that at night, he had tremendous 
difficulty due to lack of visual cues.  He stated that when 
electric power was lost in his home, which frequently 
occurred in his rural home, he would be totally disabled and 
would have to crawl because of a lack of light.  He reported 
spells of vertigo that could occur 2 or 3 times a week or 
perhaps 3 or 4 times a day.  He reported associated nausea 
and occasional vomiting with the spells.  It was indicated 
that prior to 1970, he had near-blackout spells, but those 
had not been a problem recently.  He reported persistent 
tinnitus and occasional pain in his right ear.  The examiner 
also observed that the appellant's file contained a note 
concerning admitting him for observation, but that the 
appellant had refused to do this
 
On physical examination, the appellant was noted to be 
carrying a cane for ambulation.  His gait was very deliberate 
and somewhat unsteady.  There was no resting nystagmus.  The 
right ear was dry.  The left tympanic membrane was normal and 
mobile.  An impression was made of severe bilateral Meniere's 
disease.  It was stated that the appellant's right ear was 
nonfunctional and that he had a profound hearing loss in the 
left ear that was due to Meniere's disease.  The examiner 
stated that he did not see any evidence of otitis media on 
the left and indicated that the left-sided hearing loss was 
due to advanced Meniere's disease.  The examiner observed 
that the appellant's left-sided hearing loss was almost 
certainly due to his ongoing Meniere's disease and there 
would be no benefit in further testing, as there was "no 
reason to believe that he does not have active ongoing 
Meniere's disease in the left ear."  The examiner stated 
that he did not see any evidence of otitis media on the left 
side.  

In various correspondence submitted since August 1991, the 
appellant has maintained that he cannot run, jump, climb 
ladders, perform household chores, or otherwise move quickly.  
He has also reported that he frequently staggers and falls, 
and that he is unable to be out at night.   

Relevant law and analysis

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1998); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
regulation differs from the statute by requiring "factually 
ascertainable" increased based upon the evidence.  
Ascertainable means discoverable through examination or 
experimentation, to find out.  The American Heritage 
Dictionary of the English Language, 76 (1976).

As is noted above, the appellant sought an increased rating 
for Meniere's disease in August 1991.  The Board's scrutiny 
must therefore be focused upon the issue of whether the 
appellant's Meniere's disease manifested a factually 
ascertainable increase to the required degree for the 
assignment of a 100 percent rating as early as August 1990.  
In this regard, the Board notes that in order to be assigned 
a 100 percent rating, the symptoms arising from the Meniere's 
disease would need to approximate those characterized as 
"severe; with frequent and typical attacks, vertigo, 
deafness, and cerebellar gait."  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6205.  

The medical evidence submitted in support of the claim 
reveals that the appellant had total deafness of the right 
ear and significantly impaired hearing of his left ear 
throughout the period beginning in August 1990 and up to the 
present.  The reports of record by Dr. J.W.T. in September 
1983 and by Dr. G.E.N. reflect that the appellant had 
regularly occurring episodes of vertigo (described as 
"persistent" by the latter physician); and that the 
appellant regularly had difficulties with gait.  That the 
appellant reported during a June 1992 VA examination that he 
had "problems" with his balance when not having visual 
clues to guide him supports, and leads to the conclusion that 
the appellant's gait disturbance was of relatively constant 
severity, and that these symptoms were present up to the May 
1995 VA examination.

The Board has carefully scrutinized the report of the May 
1995 VA examination in light of the establishment of the 
effective date as of that time.  Having done so, the Board is 
left with the belief that the symptoms and clinical findings 
as are reported in the examination, viewed liberally, are 
consistent in many respects with those previously reported.  
The appellant continues to have problems with gait, balance, 
and vertigo, and that he relies heavily upon visual cues to 
assist him in negotiating movement.  The Board further 
observes that chronic otitis media was not then reported, the 
examiner specifically opined that the appellant's left sided 
hearing loss was attributable to advanced Meniere's disease.  

In sum, the Board is of the opinion that the medical and lay 
evidence of record demonstrates a relatively constant 
severity of the appellant's Meniere's disease, to allow for 
an effective date back one year prior to the submission of 
his August 1991 claim for increase.  The veteran's history 
given on the 1992 examination is probative of an 
ascertainable increase having occurred prior to the date of 
receipt of claim.  Therefore the Board grants the appellant 
entitlement to an effective date of August 20, 1990 (i.e., 
one year prior to the date of the appellant's claim) for the 
assignment of a 100 percent disability rating.  The Board 
observes that the veteran had received a total compensation 
rating based on individual unemployability since 1970 so the 
practical effect of this award may be limited to special 
monthly compensation entitlement as reflected in the 1998 RO 
determination. 

The Board has considered whether the applicable law would 
permit the assignment of an effective date earlier than 
August 20, 1990 for the assignment of a 100 percent rating 
for Meniere's disease.  Having carefully scrutinized the 
applicable law, the Board is unable to assign such a date.  
As is noted above, the law mandates that while the effective 
date shall be fixed in accordance with the facts found, it 
"shall not be earlier than the date of receipt of 
application."  See 38 U.S.C.A. § 5110(a).  

In this case, the Board has assigned an effective date by 
specific exception to the general rule that allows for the 
"facts found," but the law bars the establishment of any 
earlier date than that established in this decision.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  To find 
entitlement to an earlier date would is essence require that 
the appellant establish clear and unmistakable error or 
indicate that evidence of an informal claim prior to the 
formal application in August 1991.  The date of claim 
controls the effective date for an increased rating here with 
the liberal provision of 38 C.F.R. § 3.400(o)(2) authority 
for an effective date of one year prior to the date of 
receipt of claim.


ORDER

An effective date of August 20, 1990 for a 100 percent 
disability evaluation for Meniere's disease is granted 
subject to the regulations governing the payment of monetary 
awards.  


REMAND

The appellant argues that because of his disabilities, he 
requires the regular aid and attendance of another person.  

The provisions of 38 U.S.C.A. § 3.351(b) define the need for 
aid and attendance as "helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person." 38 C.F.R. § 3.351(b).

Section 3.351(c), which is labeled "[a]id and attendance; 
criteria," establishes three alternative criteria that 
constitute helplessness. 38 C.F.R. § 3.351(c).  Neither of 
the first two criteria under section 3.351(c) is applicable 
to this case because the first provision deals with 
situations where the claimant is legally blind, 38 C.F.R 
3.351(c)(1), and the second provision deals with situations 
where the claimant is confined to "nursing home because of 
mental or physical incapacity," 38 C.F.R 3.351(c)(2).

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a), which provides: 
The following will be accorded consideration in determining 
the need for regular aid and attendance (§ 3.351(c)(3): 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the appellant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence 
establishes that the appellant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

The Court has interpreted § 3.352(a) as meaning that although 
all of the enumerated factors need not be met for a finding 
of helplessness, at least one of the factors must be found in 
order to make such a finding.  Turco v. Brown, 9 Vet. App. 
222 (1996),

Determinations regarding special monthly pension are to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107(b); see Gilbert, supra.

Regarding interstitial keratitis, the record reflects that in 
July 1965, the Board granted service connection for bilateral 
interstitial keratitis.  In a September 1965 rating action, a 
10 percent evaluation was assigned for the appellant's eye 
disorder.  The evaluation for the eye condition was increased 
from 10 percent to 20 percent disabling in a February 1967 
rating action.  In a November 1970 rating action, the 
evaluation for the appellant's eye condition was increased 
from 20 percent to 30 percent disabling.
 
In support of his August 1991 claim for an increased 
disability rating, the appellant submitted a copy of a 
February 1990 vision examination conducted by D.M., D.O.  
Without corrective eyewear, it was reported that the 
appellant had 20/40 vision of the right eye, and 20/300 
vision of the left eye.  The physician reported that the 
appellant had "permanent loss of vision [of the] left eye 
[that] glasses will not improve."  

The appellant underwent a VA visual examination in June 1992.  
It was noted that the appellant's best visual acuity in the 
right eye at near was 20/20-2 and 20/50-3 at far.  His best 
visual acuity in the left eye at near was 20/200 plus 1, and 
20/100 at far.  The examiner noted that the appellant had 
some difficulty with the superior field in both eyes by 
confrontation to count fingers.  The diagnoses included 
corneal dystrophy of both eyes, chorioretinal scarring of the 
periphery of the left eye, pigment changes in the macula, 
consistent with age-related macular degeneration, refractive 
error with astigmatism in both eyes, early cataracts and 
dermatochalasis with decreased superior visual fields in both 
eyes.  The examiner also noted that the major contributor to 
the appellant's decreased visual acuity was his corneal 
dystrophy.  

In a January 1993 VA medical treatment note, it was recorded 
that the appellant's past medical history include 
interstitial keratitis of the right eye and blindness of the 
left eye.  The appellant reported an inability to wear 
corrective eyeglasses because it would increase his 
dizziness.  
 
In a May 1993 addendum, the examiner who had conducted the 
appellant's June 1992 vision examination reported that the 
appellant's subjective report of an inability to wear 
eyeglasses was incapable of clinical testing.  However, she 
indicated that those with Meniere's disease could be 
intolerant to stigmatic correction in their eyewear.  She 
concluded that the appellant's vision without correction was 
20/50 in the right eye and 20/count fingers at 4 feet in the 
left eye and Jaeger 2 in the right eye and 20/400 in the left 
at near.  It was indicated that those visual acuities had 
been taken from his January 1993 visit to the eye clinic at 
the VA hospital.
 
The appellant was again afforded a VA visual examination in 
June 1995.  It was indicated that the examination showed a 
best corrected visual acuity on the right at distance of 
20/40.  The best corrected visual acuity at distance in the 
left eye was 20/100.  The appellant denied having any 
diplopia.   Extraocular movements were full to the peripheral 
fields.  Confrontational fields were full, bilaterally to 
counting fingers.  External examination showed 
dermatochalasis on the right and left.  A slit lamp 
examination was remarkable for a significant amount of ghost 
vessels in the cornea.  The lens showed mild nuclear 
sclerotic changes, bilaterally. The conjunctivae were without 
injection.  Dilated funduscopic examination was not conducted 
since the appellant asked not to be dilated, as that caused 
him to have problems.
 
The impressions included bilateral interstitial keratitis, 
dermatochalasis with a possibility that that might interfere 
with the appellant's superior visual field and refractive 
error with significant astigmatism in both eyes.  The 
examiner indicated that the examination was not complete 
since he could not perform the dilated funduscopic 
examination.       

Pursuant to the Board's April 1998 remand, in October 1998, 
the appellant's claims folder underwent review by the 
optometry department at Dorn VA Medical Center.  The clinical 
findings of testing conducted by R.D.M., M.D. in December 
1997 were reviewed.  It was noted that Dr. M. found 
nonspecific superior visual field loss in both eyes, and that 
these results were good tests with no fixation losses.  The 
reviewer also noted that a March 1997 test conducted by Dr. 
M. found that the appellant's right eye visual field extended 
to 50 degrees superiorly and out to 90 degrees temporally; 50 
degrees nasally and approximately 65 degrees inferiorly.  As 
to the appellant's left eye, it was noted that the appellant 
had a visual field extending approximately 50 degrees 
superiorly, 90 degrees temporally, 50 degrees nasally and 60 
degrees inferiorly.  

An undated, unsigned visual field chart is of record.  It 
reflects both the left and the right eye contraction to be 
54.  However, the data appearing as to the visual field 
calculation does not appear to be consistent with that as 
noted by Dr. M.  There is no reference in the appellant's 
claims folder as to the individual who conducted the testing 
as reflecting in the visual field chart or to who it 
pertained.  It may be that this form represents a sample of 
the correct method for evaluating visual field disability.  

In its November 1998 rating decision confirming its earlier 
denial of an increased rating for interstitial keratitis, the 
RO stated that all evidence of record had been considered, 
but that it was "not shown there is such reduction in fields 
of vision or reduction in visual acuity as to establish a 
greater than 30% [rating]."

It is now well settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, in the 
establishment of a disability rating, the Board may only 
consider the factors as are enumerated in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).       

Given this background, the Board is unable to determine what 
criteria or evidence was used by the RO to evaluate the 
disability resulting from interstitial keratitis.  
Reiterating in part the Board's remand directives of April 
1998, the RO is to ensure that the significance of the 
medical evidence of record must be explained.  

Having reviewed the evidence of record, the Board is of the 
opinion that further development is mandated as to the 
appellant's claim of entitlement to special monthly 
compensation on the basis of aid and attendance of another 
person.  


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and ascertain if he has received any VA, 
private, or other medical treatment for 
interstitial keratitis that is not 
evidenced by record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should return the claims 
folder and a copy of this remand to the 
ophthalmologist who conducted the October 
1998 review.  If that physician is no 
longer available, the file may be 
submitted to a similarly qualified 
specialist.  The ophthalmologist should 
be requested to review the appellant's 
claims folder; in particular the results 
of Dr. M.'s December 1997 examination 
report, and the undated examination 
report as found in the appellant's claims 
folder if the RO confirms it to be 
properly filed.  The ophthalmologist 
should be requested to provide any 
clarifying addenda resulting from this 
review.  If additional examination of the 
veteran is deemed necessary for an 
informed determination of this matter it 
should be completed as soon as possible.

3.  The RO should schedule the appellant 
for any appropriate VA medical 
examinations to determine the current 
manifestations of the appellant's 
disabilities, and whether his 
disabilities cause him to need the 
regular aid and attendance of another 
person, or cause him to be housebound. 
The appellant's claims file and a copy of 
this remand should be provided to the 
examining physicians for review prior to 
the examination.  All necessary tests and 
studies should be performed to ascertain 
the effects of the appellant's service-
connected disabilities on his ability to 
perform the activities of daily living.  
In particular:

a.  The examination report should 
describe the extent to which any or all 
of the appellant's disabilities affect 
his ability to dress or undress himself, 
to keep himself ordinarily clean and 
presentable, to feed himself, or to 
attend to the wants of nature.

b.  The examiner should report 
whether examination indicates that the 
appellant has physical or mental 
incapacity that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment.

c.  The examiner should note whether 
the appellant is substantially confined 
to his dwelling and the immediate 
premises, and if so, whether it is 
reasonably certain that his disabilities 
and the resultant confinement will 
continue throughout his lifetime.
                      
4.  Following receipt of this 
information, the RO should readjudicate 
the appellant's claims under a broad 
interpretation of the applicable 
regulations.  See 38 C.F.R. 
§ 3.400(o)(2).  Upon this readjudication, 
the RO must make specific findings as to 
the impairment of the appellant's visual 
acuity and the impairment of the 
appellant's field of vision.  As to the 
latter, the RO is to specifically apply 
the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6080, and provide an 
explanation of the criteria used in its 
decision as applied to the evidence of 
record.  In ascertaining the resulting 
level of disability, if the RO finds that 
the examination report contains 
insufficient information, it must return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  A clarifying medical 
examination may be directed. 

If the decision on any issue remains adverse to the 
appellant, he and his representative should be furnished with 
a supplemental statement of the case and afforded an 
opportunity to respond. Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

The Board notes that in various correspondence, the appellant 
has expressed frustration as to what he perceives to be an 
unjustified delay in the processing of his claims.  The 
appellant has previously stated that he would not "agree" 
to any further delay of the processing of his claims, either 
due to remand or requests for further development by VA.  For 
example, in a September 1995 memorandum authored by R.K.S., 
Chief of the Medical Administration Service, William Jennings 
Bryan Dorn Veterans' Hospital, the appellant was reported to 
have been contacted on September 22, 1995 and informed of the 
medical center's attempt to schedule a medical examination.  
According to Mr. S., the appellant stated that he had 
"already been through four examinations" and he refused to 
undergo a further examination.  

Although no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
specifically advise the appellant that the conduct of the 
measures as are directed in this remand are necessary for a 
comprehensive and correct adjudication of his claim.  38 
C.F.R. § 3.655(b) (1998).  The appellant is advised that that 
applicable law obligates him to assist the RO in the 
development of this claim to the best of his ability, because 
the "duty to assist is not always a one-way street." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  The appellant's 
cooperation is both critical and appreciated.  However, the 
appellant is admonished that his failure to report for any 
scheduled examination, or otherwise cooperate with the RO's 
efforts without good cause may result in the claim being 
considered on the evidence now of record or denied.  

The appellant's cooperation is both critical and appreciated.  
However, the appellant is admonished that his failure to 
report for any scheduled examination, or otherwise cooperate 
with the RO's efforts without good cause may result in the 
claim being considered on the evidence now of record or 
denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

